This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                                   NO. 35,719

 5 JESUS DELATORRE,

 6          Defendant-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 Angie K. Schneider, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellant

12 The Van Keulen Law Firm
13 Jeffrey F. Van Keulen
14 Alamogordo, NM

15 for Appellee


16                                 MEMORANDUM OPINION

17 WECHSLER, Judge.
1   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed

3 and the time for doing so has expired.

4   {2}   Accordingly, we reverse for the reasons stated in our calendar notice.

5   {3}   IT IS SO ORDERED.


6                                          __________________________________
7                                          JAMES J. WECHSLER, Judge


8 WE CONCUR:


 9 _________________________________
10 MICHAEL E. VIGIL, Chief Judge


11 _________________________________
12 J. MILES HANISEE, Judge




                                             2